Citation Nr: 1045108	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1980 to September 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the RO in St. 
Petersburg, Florida, which, in pertinent part, denied service 
connection for GERD.  This claim is now under the jurisdiction of 
the RO in St. Louis, Missouri. 

The Board remanded this claim in November 2009 for further 
development.  It now returns for appellate review.  
Unfortunately, as will be discussed below, the Board finds it 
must remand this claim again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to compensation for GERD.  
Unfortunately, although the Board has previously remanded this 
claim, this claim must be remanded again to ensure a complete 
record before it can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In February 2010, pursuant to the Board's remand instruction, the 
Veteran was provided a VA examination to assess the nature and 
etiology of his GERD.  After reviewing the claims file and 
examining the Veteran, the examiner stated that because the 
Veteran's diagnosis of GERD had not been confirmed by endoscopy, 
there was no reference to GERD in the service treatment records, 
and because the claims file did not contain any treatment records 
from the Veteran's current primary physician, it was less likely 
as not that the Veteran developed GERD while on active duty.  As 
the RO recognized, this opinion was not sufficient for decision-
making purposes for the following reasons.  First, the examiner 
seemed to base his opinion in part on the fact that the Veteran 
did not have a confirmed diagnosis of GERD after stating that the 
Veteran did have a "convincing history of gastroesophageal 
reflux disease."  Second, the examiner based his opinion in part 
on the fact that he found no treatment records in the claims file 
from the Veteran's current physician.  In fact, there is a 
September 2003 private treatment record reflecting a diagnosis of 
GERD.  Finally, the examiner did not discuss the likelihood that 
the Veteran's current gastrointestinal complaints were related to 
his in-service complaints of abdominal bloating and pain in 
August 1990 and November 1993, the in-service diagnosis of 
gastritis in November 1993, and the fact that the Veteran had 
been issued a refill of Tagamet in November 1997, which is used 
in the relief of symptoms associated with hyperacidity, as well 
as the treatment of GERD, upper gastrointestinal bleeding, and 
pathologic gastric hypersecretion.  Dorland's Illustrated Medical 
Dictionary at 368, 1892 (31st ed. 2007). 

Accordingly, the RO requested that the examiner issue a new 
opinion in light of the Veteran's treatment during service for 
gastrointestinal complaints and to confirm whether the Veteran 
currently had GERD.  Thus, in April 2010, the examiner issued a 
second opinion in which he stated that the Veteran's service 
treatment records did not show a diagnosis of GERD and that a 
relationship between the Veteran's current diagnosis of GERD and 
the prescription of Tagamet was speculative in nature.  Based on 
these reasons, the examiner found that it was less likely as not 
that the Veteran's GERD was related to service.  

The Board finds that the April 2010 VA opinion is not sufficient 
for decision-making purposes as the examiner did not address the 
likelihood as to whether the Veteran's gastrointestinal 
complaints during service in August 1990 and November 1993, in 
conjunction with the refill of Tagamet in November 1997 may be 
related to the Veteran's diagnosis of GERD in September 2003.  
Instead, the examiner only discussed the refill of the 
prescription of Tagamet in November 1997 without accounting for 
the other service treatment records reflecting gastrointestinal 
problems.  The Board finds that this evidence is significant as, 
unlike the record reflecting a prescription of Tagamet, it 
provides information regarding the Veteran's gastrointestinal 
symptoms in service.  Moreover, when the refill of the 
prescription of Tagamet is viewed in conjunction with the 
Veteran's November 1993 service treatment records, which likewise 
reflect a prescription of Tagamet, there is an indication that 
the Veteran's gastrointestinal complaints in service may have 
been ongoing.  Thus, the Board finds that a new VA examination is 
warranted which explicitly takes this evidence into 
consideration.  See Barr, 21 Vet. App. at 312; see also Colvin v. 
Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is 
not competent to substitute its own opinion for that of a medical 
expert).  

On remand, the Veteran should be scheduled for a new VA 
examination by a medical professional who has not yet examined 
the Veteran to assess the nature and etiology of his current 
gastrointestinal complaints.  If the examiner finds that the 
Veteran's GERD is not likely related to service because there is 
no diagnosis of this disorder in service, the examiner must still 
provide a rationale for finding that the Veteran's current 
gastrointestinal complaints are not likely related to the 
gastrointestinal problems treated in service.  See Brokowski v. 
Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding that a claim 
includes all disabilities that may be reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record) (quoting Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009)).  

In rendering the opinion, the examiner should consider and 
explicitly address the following evidence.  Service treatment 
records dated in July and August 1990 reflect that the Veteran 
complained of a history of blood-streaked stools off and on for 
one year, as well as recent bloating, gas, and abdominal pain.  
An August 1990 service treatment record reflects that the 
Veteran's abdominal bloating and pain resolved.  A barium enema 
showed a severe persistent spasm.  The Veteran was diagnosed with 
an irritable bowel.  Service treatment records dated in November 
1993 reflect that the Veteran was seen in the emergency room 
after developing a sudden onset of abdominal pain which was 
described as sharp epigastric cramping. He had complete relief of 
symptoms with a gastrointestinal cocktail.  He was diagnosed with 
gastritis and prescribed Tagamet.  A few days later, the Veteran 
was evaluated again and reported having no pain or other 
symptoms.  He was diagnosed with resolving gastritis.  
Thereafter, a November 1997 service treatment record reflects 
that the Veteran had a prescription for Tagamet which was 
refilled.  The fact that this record reflects a refill of a 
prescription rather than a new prescription suggests that that 
the Veteran was taking Tagamet for some time prior to November 
1997.  There are no service treatment records thereafter 
pertaining to gastritis or other gastrointestinal complaints, to 
include a May 2001 retirement physical examination, which is 
negative for any gastrointestinal problems.  The earliest post-
service diagnosis of GERD is reflected in a September 2003 
private treatment record, which is dated two years after the 
Veteran retired from active service in September 2001.  At the 
February 2010 VA examination, the Veteran reported epigastric 
discomfort and substernal chest discomfort.  He denied having 
nausea or vomiting.  However, he did have regurgitations of acid 
from time to time.  The Veteran stated that he was taking Tagamet 
in the morning and Prevacid in the evening.  The Board believes 
that this overview of some of the pertinent evidence of record 
might be helpful to the examiner in rendering an opinion. 

On remand, the Veteran should also be invited to submit any 
private treatment records dated prior to September 2003 
pertaining to his gastrointestinal complaints or to fill out an 
authorized release form to enable VA to request these records. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be invited to submit 
any private treatment records dated prior to 
September 2003 pertaining to his 
gastrointestinal complaints or to fill out an 
authorized release form to enable VA to 
request these records.

2. Thereafter, the Veteran should be 
scheduled for a VA examination to assess the 
nature and etiology of his GERD and/or other 
gastrointestinal complaints.  The examiner 
should be a medical professional who has not 
previously examined the Veteran.  If the 
Veteran is unable to report for the 
examination, a VA examiner's opinion based on 
the evidence of record should nevertheless be 
obtained.  The entire claims file and a copy 
of this REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination report 
that the evidence in the claims file has been 
reviewed.  

The examiner must take into account and 
discuss the Veteran's in-service 
gastrointestinal complaints in August 1990 
and November 1993, as well as the in-service 
refill of the prescription of Tagamet in 
November 1997 and the fact that the Veteran 
was diagnosed with GERD in September 2003, 
two years after retiring from active service.  
Currently, the August 1990 and November 1993 
service treatment records can be found 
respectively at the top of envelopes "1 of 
5" and "2 of 5" in the claims file.  The 
examiner is referred to the penultimate 
paragraph in the body of this remand for a 
more detailed description of these records 
and other pertinent evidence of record.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
gastrointestinal problems, to include GERD, 
are at least as likely as not (i.e., to at 
least a 50:50 degree of probability) related 
to the Veteran's gastrointestinal problems in 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  

If the examiner finds that the Veteran's GERD 
is not likely related to service because 
there is no diagnosis of this disorder in 
service, the examiner must still provide a 
rationale for finding that the Veteran's 
current gastrointestinal complaints are not 
likely related to the gastrointestinal 
problems treated in service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

3. After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


